DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25-44 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 25, line 7, “the second position data”: replacing “second” with --first--), (claim 25, third to last line: replacing “cause” with --causing--), (claim 27, line 2, “a reference point”: replacing “a” with --the--), (claim 27, lines 2-3, “a couch”: replacing “a” with --the--), (claim 27, line 3, “a medical device”: replacing “a” with --the--), (claim 28, line 2, “a reference point”: replacing “a” with --the--), (claim 28, line 2, “a couch”: replacing “a” with --the--), (claim 28, line 2, “a medical device”: replacing “a” with --the--), (claim 29, line 2: inserting --the -- before “at least one first measuring device”), (claim 30, “the imaging device”: changing the claim dependency of claim 30 from claim 28 to claim 29), (claim 32, line 4: inserting --the -- before “at least one first measuring device”), (claim 33, line 2: inserting --the -- before “at least one first measuring”), (claim 35, line 2: inserting --the -- before “at least one second measuring”), (claim 35, line 5: inserting --the -- before “at least one second measuring device”), (claim 43, fifth to last line: replacing “determining” with --determine--), (claim 44, line 6, “the second position data”: replacing “second” with --first--), and (claim 44, third to last line: replacing “cause” with --causing--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first distance. 
Claim 33 recites a second distance. However, a first distance is not recited. Since one cannot have a second without a first, the claim is rejected for omitting essential elements. This rejection may be overcome by changing the claim dependency of claim 32 from claim 28 to claim 29. For purposes of examination, the claims have been treated as such with the proposed claim amendment.  

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first distance. 
Claim 35 recites a second distance. However, a first distance is not recited. Since one cannot have a second without a first, the claim is rejected for omitting essential elements. This rejection may be overcome by changing the claim dependency of claim 34 from claim 28 to claim 29. For purposes of examination, the claims have been treated as such with the proposed claim amendment.  

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first image. 
Claim 41 recites a second image. However, a first image is not recited. Since one cannot have a second without a first, the claim is rejected for omitting essential elements. This rejection may be overcome by changing the claim dependency of claim 41 from claim 25 to claim 27. For purposes of examination, the claims have been treated as such with the proposed claim amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10881360 (hereinafter USPN ‘360) in view of Lachaine (US 2019/0080459). 

Regarding claim 25, USPN ‘360 claims a method (claim 1), comprising: determining first position data of a reference point at a couch of a medical device, the first position data corresponding to a first working position of the couch (par. 1 in the body of claim 1: with a position data corresponding to a deformation measurement); determining second position data of the reference point, the second position data corresponding to a second working position of the couch (par. 2); and cause an adjustment of one of the first working position and the second working position of the couch based on a difference between the first position data and the second position data (par. 3).
However, USPN ‘360 fails to claim a system, comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method.
Lachaine teaches a system (fig. 1), comprising: a computer-readable storage medium (115) storing executable instructions, and at least one processor (110) in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘360 with the teaching of Lachaine, since one would have been motivated to make such a modification for more easily performing the method.  
	
Regarding claim 26, USPN ‘360 claims wherein the first working position of the couch is related to an imaging position and the second working position of the couch is related to a treatment position (claim 2).

Regarding claim 27, USPN ‘360 claims wherein the determining first position data of a reference point at a couch of a medical device includes: obtaining a first image acquired by the imaging device, the first image including the reference point, the reference point aligning to an isocenter of the imaging device; and determining the first position data of the reference point based on the first image acquired by the imaging device (claim 3). Lachaine teaches wherein the medical device includes an imaging device (140).  

Regarding claim 28, USPN ‘360 claims wherein the determining first position data of a reference point at a couch of a medical device includes: determining the first position data of the reference point based on at least one first measuring device (claim 5).

Regarding claim 29, USPN ‘360 claims wherein the determining the first position data of the reference point based on at least one first measuring device includes: determining a first distance from the reference point on the couch at the first working position to the at least one first measuring device by using the at least one first measuring device, the reference point aligning to an isocenter of an imaging device of the medical device; and determining the first position data based on the first distance (claim 5).

Regarding claim 30, the claims of USPN ‘360 necessarily include wherein the at least one first measuring device aligns to the isocenter of the imaging device of the medical device (claim 5: in order to make the measurement).

Regarding claim 31, USPN ‘360 claims wherein the first measuring device includes at least one of an optical detector apparatus, a rangefinder apparatus, or an electromagnetic induction apparatus (claim 6).

Regarding claim 32, USPN ‘360 claims wherein the determining second position data of the reference point includes: determining the second position data of the reference point based on at least one first measuring device (claim 1, par. 2).

Regarding claim 33, USPN ‘360 claims wherein the determining the second position data of the reference point based on at least one first measuring device includes: determining a second distance from the reference point on the couch at the second working position to the at least one first measuring device by using the at least one first measuring device, the reference point aligning to an isocenter of a treatment device of the medical device; and determining the second position data of the reference point based on the second distance (claim 7).

Regarding claim 34, USPN ‘360 claims wherein the determining second position data of the reference point includes: determining the second position data of the reference point based on at least one second measuring device (claim 8).

Regarding claim 35, USPN ‘360 claims wherein the determining the second position data of the reference point based on at least one second measuring device includes: determining a second distance from the reference point on the couch at the second working position to at least one second measuring device by using the at least one second measuring device, the reference point aligning to an isocenter of a treatment device of the medical device; and determining the second position data of the reference point based on the second distance (claim 8).

Regarding claim 36, the claims of USPN ‘360 necessarily includes wherein the at least one second measuring device aligns to the isocenter of the treatment device of the medical device (claim 8: in order to make the measurement).

Regarding claim 37, USPN ‘360 claims wherein the at least one second measuring device includes at least one of an optical detector apparatus, a rangefinder apparatus, or an electromagnetic induction apparatus (claim 9).

Regarding claim 38, USPN ‘360 claims wherein the optical detector apparatus includes at least one charge-coupled device (CCD) (claim 10).

Regarding claim 39, USPN ‘360 claims wherein the electromagnetic induction apparatus includes a magnetic induction coil, an electromagnetic launcher (EML), and an electromagnetic receiver, the magnetic induction coil being coupled to the couch (claim 11).

Regarding claim 40, USPN ‘360 claims wherein the rangefinder apparatus includes at least one of an ultrasonic rangefinder, a laser rangefinder, or a radar rangefinder (claim 12).

Regarding claim 41, USPN ‘360 claims wherein the determining second position data of the reference point includes: obtaining a second image acquired by a detector of a treatment device, wherein the detector is aligned with or angled from a treatment radiation source, the second image includes the reference point, the reference point is aligned to an isocenter of the treatment device; and determining the second position data of the reference point at the second working position based on the second image acquired by the treatment device (claim 13). Lachaine teaches a treatment device of the medical device (150). 

Regarding claim 42, USPN ‘360 claims wherein the determining second position data of the reference point includes: determining a deformation measurement of the couch at the reference point at the second working position relative to the first working position based on the difference between the first position data and the second position data; and causing an adjustment of the second working position of the couch based on the deformation measurement of the couch (claim 13 and claim 1, par. 4).

Regarding claim 43, USPN ‘360 claims a system (claim 17), comprising: executable instructions, and at least one processor in communication, when executing the executable instructions, causing the system to (par. 6 in the body of claim 17): determine a reference point at a couch (par. 4), the reference point necessarily aligning to an isocenter of a first medical device when the couch is located at a first working position (pars. 1 and 6; since two points make a line) and aligning to an isocenter of a second medical device when the couch is located at a second working position (pars. 2 and 6); determining a deformation measurement of the couch at the reference point at the second working position relative to the first working position (par. 6); and cause an adjustment of one of the first working position and the second working position of the couch based on the deformation measurement (claim 17).
However, USPN ‘360 fails to claim at least one storage device. 
Lachaine teaches at least one storage device (115).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘360 with the teaching of Lachaine, since one would have been motivated to make such a modification for more easily performing the method.  

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of USPN ‘360. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim of USPN ‘360 anticipates the broader claim of the instant application.  
USPN ‘360 claims a method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port connected to a medical device including a couch (claim 1, preamble), the method comprising: determining first position data of a reference point at the couch of the medical device, the first position data corresponding to a first working position of the couch (par. 1 in the body of claim 1); determining second position data of the reference point, the second position data corresponding to a second working position of the couch (par. 2); and cause an adjustment of one of the first working position and the second working position of the couch based on a difference between the first position data and the second position data (par. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884